Title: [Diary entry: 2 July 1791]
From: Washington, George
To: 

Saturday 2d. Set out a little after 4 Oclock and in abt. 6 Miles crossed the line wch. divides the States of Maryland & Pennsylvania— the Trees on wch. are so grown up tht. I could not perceive the opening though I kept a lookout for it. 9 Miles from Tawny town, Littles town is past, they are of similar appe.

but the latter is more insignificant than the former. Seven Miles farther we came to Hanover (commonly called McAlisters town) a very pretty village with a number of good brick Houses & Mechanics in it. At this place, in a good Inn, we breakfasted and in 18 Miles more reached York Town where we dined and lodged. The Country from Tawny Town to York town is exceedingly pleasant thickly inhabited and well improvd. The dwelling Houses, Barns & meadows being good. After dinner in company with Colo. Hartley & other Gentlemen I walked through the principal Streets of the Town and drank Tea at Col. Hartleys. The Ct. Ho. was illuminated.